Appeals from judgments, Supreme Court, New York County (Carol Berkman, J.), rendered February 25, 2004, convicting defendant, upon his pleas of guilty, of two counts of criminal sale of a controlled substance in the fourth degree, and sentencing him to concurrent terms of 1 to 3 years, unanimously dismissed.
Since defendant has been deported, he is not presently avail- able to obey the mandate of the court in the event of affirmance (see People v Bacon, 46 NY2d 1073 [1979]; People v Del Rio, 14 NY2d 165 [1964], cert denied 379 US 939 [1964]). Accordingly, his appeals are dismissed. Were we not dismissing the appeals, we would find no basis for reducing the sentences. Concur- Mazzarelli, J.P., Andrias, Saxe, Marlow and Sullivan, JJ. 13